USCA11 Case: 21-11842      Date Filed: 01/05/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11842
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
CRISTIAN ESTRADA-SANTA MARIA,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Georgia
          D.C. Docket No. 5:20-cr-00019-MTT-CHW-4
                    ____________________
USCA11 Case: 21-11842        Date Filed: 01/05/2022    Page: 2 of 2




2                      Opinion of the Court               21-11842


Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and
BRANCH, Circuit Judges.
PER CURIAM:
       Charles Cox, Jr., appointed counsel for Cristian Estrada-
Santa Maria (“Estrada”) in this direct criminal appeal, has moved to
withdraw from further representation of the appellant and filed a
brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our
independent review of the entire record reveals that counsel’s as-
sessment of the relative merit of the appeal is correct. Because in-
dependent examination of the entire record reveals no arguable is-
sues of merit, counsel’s motion to withdraw is GRANTED, and Es-
trada’s conviction and sentence are AFFIRMED.